            Case 2:21-cv-07278 Document 1 Filed 09/10/21 Page 1 of 4 Page ID #:1



        1   Bron E. D’Angelo, Esq., SBN 246819
            Michael F. Colbert, Esq., SBN 319539
        2   PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
            5901 W. Century Blvd., Suite 1100
        3   Los Angeles, CA 90045
            Telephone: (310) 649-5772
        4   Facsimile: (310) 649-5777
            E-mail: bdangelo@pettitkohn.com
        5           mcolbert@pettitkohn.com
        6   Attorneys for Defendant
            WALMART INC.
        7

        8                        UNITED STATES DISTRICT COURT
        9                      CENTRAL DISTRICT OF CALIFORNIA
       10
             GLORIA MARTINEZ ARREOLA,                  CASE NO.: 2:21-cv-7278
       11
                                Plaintiff,             NOTICE OF REMOVAL OF
       12                                              ACTION PURSUANT TO 28 U.S.C.
                   v.                                  SECTIONS 1332 AND 1441(a) and
       13                                              (b)
             WALMART INC.; and DOES 1 TO
       14    10, inclusive,
                                                       Courtroom:
       15                       Defendants.            District Judge:
                                                       Magistrate Judge:
       16                                              Complaint Filed: July 20, 2021
                                                       Trial Date:
       17

       18         TO THE CLERK OF THE ABOVE-ENTITLED COURT:
       19         PLEASE TAKE NOTICE that Defendant WALMART INC. (“Wal-Mart”),
       20   by and through its counsel, hereby removes that above-entitled action filed by
       21   Plaintiff GLORIA MARTINEZ ARREOLA (“Plaintiff”) in the Superior Court of
       22   the State of California, County of Los Angeles, Case No. 21STCV26616 to the
       23   United States District Court, Central District of California pursuant to 28 U.S.C.
       24   §1441, and respectfully alleges as follows:
       25   ///
       26   ///
       27   ///
       28   ///
2354-9474                                             1
                                                                  NOTICE OF REMOVAL OF ACTION
                                                                           CASE NO. 2:21-CV-7278
            Case 2:21-cv-07278 Document 1 Filed 09/10/21 Page 2 of 4 Page ID #:2



        1          1.    On July 20, 2021, an action was commenced in the Superior Court of
        2   the State of California, County of Los Angeles, entitled Gloria Martinez Arreola v.
        3   Walmart Inc., Case Number 21STCV26616 (“the State Action”). A copy of the
        4   complaint filed in the State Action is attached hereto as Exhibit 1.
        5          2.    Walmart Inc. was served with a copy of the complaint filed in the State
        6   Action and a summons from the State Court on August 11, 2021. A copy of the
        7   summons is attached hereto as Exhibit 2.
        8          3.    Based on a review of the State Court file as of September 10, 2021, no
        9   other Defendant has been served with any summons or complaint in the State
       10   Action.
       11          4.    Plaintiff’s complaint purports to assert causes of action for premises
       12   liability and negligence.
       13          5.    The complaint seeks to recover damages for, wage loss, hospital and
       14   medical expenses, general damages, and emotional distress damages. (Exhibit 1, ¶
       15   3, pp. 2.)
       16                  DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332 (A)
       17          6.    This Court has jurisdiction over this matter under 28 U.S.C. § 1332 (a)
       18   (1), because there is complete diversity as the parties are citizens of different states,
       19   and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.
       20   Removal is therefore proper pursuant to 28 U.S.C. §§ 1441 (a) and (b).
       21          7.    Plaintiff is believed to be a citizen of the State of California.
       22          8.    Walmart is a citizen of Delaware where it is incorporated, and of
       23   Arkansas, where it holds its principal place of business (in Bentonville, Arkansas).
       24   Copies of Walmart’s corporate information from the California Secretary of State
       25   Business Search and the Arkansas Secretary of Business/Commercial Services are
       26   attached hereto as Exhibits 3 and 4, respectively.
       27   ///
       28   ///
2354-9474                                               2
                                                                    NOTICE OF REMOVAL OF ACTION
                                                                             CASE NO. 2:21-CV-7278
            Case 2:21-cv-07278 Document 1 Filed 09/10/21 Page 3 of 4 Page ID #:3



        1         9.     Because the State Action is pending in the Superior Court of California
        2   in and for the County of Los Angeles, removal of this action to this District Court is
        3   proper under 28 U.S.C. section 1441 (a).
        4         10.    Removal is timely under 28 U.S.C. section 1446 (b) because this
        5   Notice of Removal is filed within 30 days of Walmart being served with Plaintiff’s
        6   Complaint. (See Exhibit 2).
        7         11.    Plaintiff has alleged the amount in controversy exceeds $75,000.
        8   Plaintiff has filed a statement of damages with her Complaint alleging medical
        9   expenses exceed $59,027, pain suffering and inconvenience are $250,000, and
       10   Emotional distress is $250,000. (See Plaintiff’s Statement of Damages Exhibit 5).
       11         12.    Complete diversity of citizenship exists in that the Plaintiff is a citizen
       12   of the State of California, a Defendant Walmart Inc., is a Delaware corporation,
       13   headquartered in Arkansas.
       14         14.    Written notice of the filing of this Notice of Removal will be promptly
       15   served on Plaintiff. A true and correct copy of this Notice of Removal and the
       16   concurrently-filed Notice of Interested Parties and Civil Cover Sheet will be filed
       17   with the Clerk of the Superior Court of the State of California in and for the County
       18   of Los Angeles as soon as practicable.
       19         WHEREFORE, Wal-Mart requests that the above-entitled action be removed
       20   from the Superior Court of the State of California, County of Los Angeles, to this
       21   District Court.
       22                             PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
       23

       24   Dated: September 10, 2021        By:     s/ Michael F. Colbert
                                                     Bron E. D’Angelo, Esq.
       25                                            Michael F. Colbert, Esq.
                                                     Attorneys for Defendant
       26                                            WALMART INC.
                                                     bdangelo@pettitkohn.com
       27                                            mcolbert@pettitkohn.com
       28
2354-9474                                               3
                                                                   NOTICE OF REMOVAL OF ACTION
                                                                             CASE NO. 2:21-CV-7278
            Case 2:21-cv-07278 Document 1 Filed 09/10/21 Page 4 of 4 Page ID #:4



        1                            CERTIFICATE OF SERVICE
        2
                  I hereby certify that the following document(s):
        3
            NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.
        4   SECTIONS 1332 AND 1441(a) and (b)
        5   was/were served on this date to counsel of record:
        6         [X]   BY MAIL: By placing a copy of the same in the United States Mail,
                        postage prepaid, and sent to their last known address(es) listed below.
        7
                  [ ]   BY E-MAIL DELIVERY: Based on an agreement of the parties to
        8               accept service by e-mail or electronic transmission, I sent the above
                        document(s) to the person(s) at the e-mail address(es) listed below. I
        9               did not receive, within a reasonable amount of time after the
                        transmission, any electronic message or other indication that the
       10               transmission was unsuccessful.
       11         [ ]   BY ELECTRONIC TRANSMISSION: I electronically filed the
                        above document(s) with the Clerk of the Court using the CM/ECF
       12               system. The CM/ECF system will send notification of this filing to the
                        person(s) listed below.
       13
             Shawn Azizzadeh, Esq.
       14    Michelle Balady, Esq.
             Bedford Law Group, APC
       15    1875 Century Park East, Suite 1790
             Los Angeles, CA 90067
       16    Tel: (310) 507-7900
             Fax: (310) 507-7910
       17    Email: mb@bedfordlg.com
             Attorney for Plaintiff
       18    GLORIA MARTINEZ ARREOLA
       19
                  Executed on September 10, 2021, at Los Angeles, California.
       20

       21

       22                                         Chantha Lieng
       23

       24

       25

       26

       27

       28
2354-9474                                            4
                                                                 NOTICE OF REMOVAL OF ACTION
                                                                         CASE NO. 2:21-CV-7278
